Exhibit 99.1 Unaudited Pro Forma Condensed Consolidated Financial Statements On November 1, 2013, the previously announced spin-off of Harvard Apparatus Regenerative Technology, Inc., or HART, from Harvard Bioscience, Inc. (“us”, “we”, or “the Company”) was completed. On that date, HART became an independent company that operatesthe regenerative medicine business, previously owned by us.The spin-off was completed through the distribution to our stockholders of record of all the shares of common stock of HART (the “Distribution”). In the Distribution, we distributed to our stockholders one share of HART common stock for every four shares of our common stock outstanding as of the close of business on October 21, 2013, the record date for the Distribution. Fractional shares of HART common stock were not included in the distribution. Instead, the Registrar & Transfer Company aggregated fractional shares into whole shares, and sold the whole shares in the open market and distributed the aggregate net cash proceeds pro rata to each holder who otherwise would have been entitled to receive a fractional share in the Distribution. Effective with the spin-off, we contributed $15.0 million in cash to HART to fund its operations. The unaudited pro forma condensed consolidated financial statements were derived from Harvard Bioscience’s historical consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America and give effect to the distribution of HART.The unaudited pro forma condensed consolidated statements of operations for the six months ended June 30, 2013 and for the year ended December 31, 2012 assume that the distribution of HART occurred on January 1, 2012.The unaudited pro forma condensed consolidated balance sheet as of June 30, 2013 assumes that the distribution occurred on that date. The unaudited pro forma condensed consolidated financial statements are presented based on currently available information and are intended for informational purposes only.These unaudited pro forma condensed consolidated financial statements are not necessarily indicative of what Harvard Bioscience’s results of operations or financial condition would have been had the distribution been completed on the dates assumed.In addition, they are not necessarily indicative of Harvard Bioscience’s future results of operations or financial condition. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with (i) the audited consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Harvard Bioscience’s Form 10-K for the year ended December 31, 2012 and (ii) the unaudited consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Harvard Bioscience’s Form 10-Q for the six months ended June 30, 2013. HARVARD BIOSCIENCE, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (in thousands) At June 30, 2013 Historical Spin-off of HART Pro Forma for the Spin-off Assets Current assets: Cash and cash equivalents $ $ A $ Accounts receivable, net of allowance for doubtful accounts of $194 and $302, respectively - Inventories - Deferred income tax assets—current - Other receivables and other assets - Total current assets Property, plant and equipment, net B Deferred income tax assets—non-current - Amortizable intangible assets, net - Goodwill - Other indefinite lived intangible assets - Other assets - Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ B $ Deferred revenue - Accrued income taxes - Accrued expenses ) B Current portion of long-term debt - Other liabilities—current - Total current liabilities ) Long-term debt )
